The court granted the appellees' petition for rehearing for the purpose of modifying the original opinion in view of the petitioners' challenge of the court's statement with reference to the requirements of the chancellor that the building of the appellants be removed from the lot of appellees. They have pointed out that a certain witness testified that the east wall could be removed, presumably without disturbing the rest of the structure, at a cost of $2500 and that court's observation with reference to the requirements of the decree were therefore erroneous.
It is true that this testimony appeared in the record, but it was given by the same witness who had previously stated on the witness stand, "We have never moved a concrete building successfully yet."
With this testimony before him the chancellor decreed "that upon default of defendants as above ordered [to pay the plaintiffs $3000], the defendants shall remove the encroachment which consists of an apartment building which extends over the West line of Lot 6 . . ." We construed this language to mean that removal of the entire building was required, *Page 760 
but even if we adopt the interpretation of the appellees, we are not shaken in our view announced in the opinion originally prepared that the decision of the chancellor should be reversed for the reasons which it is not necessary to repeat here.
After rehearing we, therefore, adhere to the original opinion.
CHAPMAN, C. J., BROWN and SEBRING, JJ., concur.